Citation Nr: 1026071	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-07 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for cold injury.

2.  Entitlement to an increased disability rating for low back 
disability, described as degenerative disc disease, currently 
rated as 40 percent disabling.

3.  Entitlement to an effective date earlier than May 13, 2002, 
for service connection for left leg sciatic neuropathy.

4.  Entitlement to an effective date earlier than May 13, 2002, 
for service connection for right leg sciatic neuropathy.

5.  Entitlement to an effective date earlier than May 13, 2002, 
for service connection for depression.

6.  Entitlement to an effective date earlier than May 13, 2002, 
for the grant of a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to April 1980.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Winston-Salem, North Carolina 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).  In a February 2003 rating decision, the RO granted 
service connection for sciatic neuropathy of the left and right 
legs, and also awarded service connection for depression and for 
TDIU.  For each of those benefits, the RO established an 
effective date of May 13, 2002.  Also in the February 2003 rating 
decision, the RO continued the existing 40 percent disability 
rating for low back disability.  An August 2003 rating action 
denied entitlement to earlier effective dates for the awards of 
service connection and TDIU made in February 2003.  In a March 
2005 rating decision, the RO denied service connection for cold 
injury.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is required in this case, for the reasons 
discussed below.

The Veteran has requested a hearing to present evidence and 
argument with respect to the issues on appeal.  In September 
2004, he had a hearing at the RO, before an RO Hearing Officer.  
That hearing addressed the low back disability rating issue and 
the effective date issues.  The other issue currently on appeal, 
service connection for cold injury, was denied by the RO in a 
March 2005 rating decision.  In a substantive appeal, VA Form I-9 
received by the RO in March 2006, the Veteran indicated that he 
wanted a BVA hearing held at the RO before a Member of the Board.  
The Veteran was scheduled for a Travel Board hearing on October 
25, 2007, and was notified of that hearing through letters dated 
September 21 and October 15, 2007.  The Veteran did not report 
for the hearing.  However, on November 9, 2007, he wrote that he 
did not find and open the hearing notice letters until after the 
date of the hearing.  He attributed the error to memory 
impairment and depression.  He requested that the hearing be 
rescheduled.  In May 2010, the Veteran's representative asked 
that the Veteran be afforded the requested additional opportunity 
to attend a Travel Board hearing.  The Board will remand the case 
for the Veteran to be rescheduled for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge.  The 
veteran should be apprised of the next 
available date for such a hearing, and 
should be informed of his right to have a 
videoconference hearing as an alternative.    

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran has the right to submit additional evidence 
and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


